Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim(s) Status
Claims 1, 6 and 7 have been amended, claims 3-5 and 8-43 has been cancelled and claims 44-47 was newly added in the response filed November 11, 2020. Accordingly, claims 1,6,7 and 44-47 are pending.

Withdrawn Objection(s)/ Rejections
	Applicant's amendments and arguments filed November 11, 2020 are acknowledged and have been fully considered.  
The objections to the specification and claim 5 have been withdrawn in view of Applicant’s amendments.  
The rejections of: claims 5-7 under 35 U.S.C. 112(b); claims 1, 3, and 4 under 35 U.S.C. 102(a) (1) or 102(a) (2) as being anticipated by Sekutowski et al. (US Patent 6,464,995 B1); and claims 1-3 under 35 U.S.C. 102(a) (1) or 102(a) (2) as being 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 The invention was found free of the prior art.  The novelty of the instant invention are agricultural compositions comprising the claimed components in specific concentrations.  The specific concentrations recited herein are neither taught nor anticipated by the prior art.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1,6,7 and 44-47 (renumbered as 1-8) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617